DETAILED ACTION
This Office Action is in response to After Final Amendment filed March 11, 2021.

Allowable Subject Matter
Claims 3 and 12 are allowed.
Claims 3 and 12 are allowed, because Kim et al. in view of Watanabe do not specifically disclose the claimed grain diameter “greater than or equal to 2 nm and less than or equal to 4 nm”; in addition, Kim et al. in view of Watanabe do not disclose the correlation between the grain diameter and the composition of the oxide semiconductor layer and its annealing condition to render the claimed range of the grain diameter obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (US 8,129,719)
Ueda et al. (US 9,209,311)
Inoue et al. (S 2011/0006297)
Umeda et al. (US 8,202,365)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 15, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815